The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 03/09/2021.
4.	Claims 1, 3-5, 7-12, 14-16, and 18-24 are currently pending.
5.	Claims 23-24 have been withdrawn.
6.	Claims 1, 3, 12, and 14 have been amended.
7.	Claims 2, 6, 13, and 17 have been cancelled.

Continued Examination Under 37 CFR 1.114
8.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1, 3-5, 7-10, 12, 14-16, and 18-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kellogg et al (US 9,852,889).
Regarding claim 1:
	Kellogg teaches a substrate treating apparatus (system, 250) comprising: a chamber (plasma chamber, 206) having a treatment space (interior of 206) in the interior thereof [fig 2B, 6 & col 7-8, lines 59-6]; a support unit (114/228/216/110/112/ 202/207/208) that supports a substrate (substrate, 120) in the treatment space (interior of 206) [fig 2B, 6 & col 7, lines 19-26]; a gas supply unit (upper electrode, 121) configured to supply a treatment gas (one or more process gases) into the treatment space (interior of 206) [fig 2B, 6 & col 5, lines 48-63]; and a plasma source (upper/lower electrodes) configured to generate plasma (to generate and maintain plasma) from the treatment gas (one or more process gases) [fig 2B, 6 & col 4, lines 47-63 and col 5, lines 48-63], wherein the support unit comprises: an electrostatic chuck (chuck, 114), on which the substrate (substrate, 120) is positioned [fig 2B, 6 & col 4, lines 46-63]; a first ring (edge ring, 110) surrounding a circumference of the substrate (substrate, 120) positioned on the electrostatic chuck (114 - see fig 6) [fig 2B, 6 & col 4, lines 46-63]; a 
Although taught by the cited prior art and addressed above, the claim limitations “wherein the impedance control unit controls coupling between the electrostatic chuck and the first ring by adjusting an impedance of the insertion body” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claims 3-4 and 14-15:

Regarding claims 5 and 16:
	Kellogg teaches the insertion body (electrode, 202) is formed of a metallic material (made of a metal) [fig 2B, 4B, 6 & col 7-8, lines 59-6 and col 12-13, lines 66-5]. 
Regarding claims 7 and 18:
	Kellogg teaches the second ring (coupling ring, 112) is disposed below the first ring (edge ring, 110) [fig 2B, 6 & col 4, lines 47-63]. 
Regarding claims 8 and 19:
	Kellogg teaches an upper end of a central area of the electrostatic chuck is higher than an upper end of a peripheral area of the electrostatic chuck (see fig 6) [fig 6]. 
Regarding claims 9 and 20:
	Kellogg teaches an upper end of the first ring (202) is higher than the upper end of the central area of the electrostatic chuck (114), a lower end of the first ring (202) is lower than the upper end of the central area (114), and a portion of the first ring (202) is located above the peripheral area of the electrostatic chuck (114) (see fig 6) [fig 6]. 
Regarding claims 10 and 21:
see fig 6) [fig 6]. 
Regarding claim 12:
	Kellogg teaches a substrate support unit (114/228/216/110/112/ 202/207/208) for supporting a substrate (substrate, 120) a plasma process chamber (plasma chamber, 206) [fig 2B, 6 & col 7, lines 19-26 and col 7-8, lines 59-6], , the substrate support unit comprising: an electrostatic chuck (chuck, 114), on which the substrate (substrate, 120) is positioned [fig 2B, 6 & col 4, lines 46-63]; a first ring (edge ring, 110) surrounding a circumference of the substrate (substrate, 120) positioned on the electrostatic chuck (114 - see fig 6) [fig 2B, 6 & col 4, lines 46-63]; a second ring (coupling ring, 112) surrounding a circumference of the electrostatic chuck (chuck, 114) and formed of an insulation material (made from an electrical insulator material) [fig 2B, 6 & col 4-5, lines 64-14]; an insertion body (electrode, 202) disposed in the second ring (coupling ring, 112) and formed of a conductive material (made of a metal) [fig 2B, 4B, 6 & col 7-8, lines 59-6 and col 12-13, lines 66-5]; an impedance control unit (RF filter, 207) configured to adjust an impedance (to modify the impedance) of the insertion body (202) [fig 2B, 6 & col 7-8, lines 59-23]; and a high frequency power source (x MHz RF generator) configured to provide RF power to an electrode (lower electrode) provided in the electrostatic chuck (114) [fig 2B, 6 & & col 4, lines 47-63], and wherein the impedance control unit (RF filter, 207) controls coupling between the electrostatic chuck (114) and the first ring (110) by adjusting an impedance (to modify the impedance) of the insertion body (202) [fig 2B, 6 & col 7-8, lines 59-23]. 
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.

Claim Rejections - 35 USC § 103
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

13.	Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg et al (US 9,852,889) as applied to claims 1, 3-5, 7-10, 12, 14-16, and 18-21 above, and further in view of Nezu et al (US 7,678,225) with substantiating evidence provided by Hao et al (US 2002/0059981).
The limitations of claims 1, 3-5, 7-10, 12, 14-16, and 18-21 have been set forth above.
Regarding claims 11 and 22:
	Kellogg does not specifically disclose a third ring of a metallic material is provided between the first ring and the second ring. 
	Nezu teaches a third ring (adjustment member, 28) of a metallic material (formed of a conductive body such as aluminum) is provided between the first ring (focus ring, 22) and the second ring (6) [fig 5-6 & col 5, lines 6-16].
Kellogg and Nezu are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the support unit of Kellogg to include a third ring, as in Nezu, to allow for adjustment of the plasma density at the wafer edge [Nezu – col 7, lines 18-35] to obtain process uniformity [Hao – fig 3 & 0030, 0033].

Response to Arguments
14.	Applicant's arguments, see Remarks, filed 11/19/2020, with respect to the rejection of claim(s) 1-5, 7-10, and 12-21 under 35 USC 102(a)(2) and claim(s) 6, 11, and 22 under 35 USC 103 and have been fully considered but they are not persuasive. 

In response, it is noted that this is an apparatus claim. Applicant is arguing that a functional limitation is not taught by the prior art. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114]. Furthermore, since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. The prior art has the same structure as that which is disclosed. Therefore, it is strange and inconsistent to argue that somehow the same structure does not change and/or is not capable of changing the impedance to the electrode in the prior art yet does in the instant application. 
It does NOT matter that the written specification of Kellogg does not specifically mention that the RF filter 207 changes the impedance to the electrode. Those with a basic understanding of electrical engineering understand that a filter changes an impedance to elements downstream because the reactance elements of the filter change the resistance of the feed line. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) [MPEP 2144.01].

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.